Citation Nr: 1403510	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for the Veteran's treatment at Samaritan Hospital from April 9, 2012, to April 13, 2012.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973.  The appellant is an agent of the private treating hospital.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of an August 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York, which denied the benefit on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 Substantive Appeal, the appellant requested a Travel Board hearing.  In November 2013, the appellant was contacted to see if she wished to have a videoconference hearing at the Albany VAMC.  The appellant indicated that she did not wish to attend the hearing; however, there is no explicit notice or statement from the appellant indicating that she wished to withdraw her hearing request.  See 38 C.F.R. § 20.704(e).  As such, her hearing request has not been properly withdrawn.  

In light of the above, the claim must be remanded either to schedule the appellant for a Travel Board hearing or to obtain an adequate statement from the appellant withdrawing her hearing request.  

Accordingly, the case is REMANDED for the following action:

Send a letter to the appellant asking her to clarify whether she wishes to appear before the Board (either via videoconference or Travel Board hearing).  If so, schedule her for the appropriate hearing.  If not, request that the appellant submit a signed statement withdrawing the hearing request.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


